Citation Nr: 1201219	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-27 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1979 and from February 1982 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that denied the Veteran's claims for service connection for a cervical spine disability and a right shoulder disability.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a cervical spine disability is related to an aircraft accident that occurred during active service.  


CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a cervical spine disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection 

The Veteran asserts service connection for a cervical spine disability on the basis that he developed the condition due to an in-service aircraft accident that occurred in 1991.  In support, in his statements, the Veteran reports that the condition has been chronic since that time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the RO attempted to request records relating to the 1991 aircraft accident from the Air Force Safety Center as well as the Naval Safety Center, but received negative responses from both departments.  However, the Veteran submitted July 2011 and August 2011 lay statements from his wife and a former fellow servicemember, respectively.  The Veteran's wife and former fellow servicemember confirm that the Veteran had been involved in an aircraft accident on May 15, 1991, when he landed his aircraft gear-up.  They also reported that the Veteran had X-rays of his back and neck taken at the time of the accident.  The Veteran's fellow servicemember additionally indicated that the medical records documenting this treatment may have been lost due to the small size of the clinic.  Since the Veteran's wife and fellow servicemember are both competent to report the occurrence of the in-service incident, the Board concedes the occurrence of the May 1991 aircraft accident.  

A March 2008 magnetic resonance imaging (MRI) study of the Veteran's cervical spine indicated multilevel findings with central canal stenosis, disc protrusions, and neural foraminal encroachment.  The most severe disc protrusions were noted to be at the C3-4 and C4-5 levels.  

During his July 2011 hearing, the Veteran testified, in relevant part, that on May 15, 1991, the aircraft that the Veteran had been in command of had a crash landing.  The Veteran testified that a medical examination he underwent after the accident showed that he had some neck injuries that had been caused by the crash.  He reported that he had continuously experienced neck symptoms after the accident and that he had been treated consistently with medication for his neck disability since discharge from service, including within one year after discharge from service.    

In an August 2011 letter, the Veteran's private physician reported, in pertinent part, that he had been the Veteran's primary treating physician ever since May 1992 for chronic neck problems.  The Veteran had indicated to him that he had sustained a neck injury on May 15, 1991, in an aircraft accident.  The physician stated that the Veteran had been treated for chronic pain, decreased range of motion, and radiculopathy related to his neck injury.  He also reported that the problems related to the Veteran's neck injury had been chronic and ongoing.  

The Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran was involved in an aircraft accident during his period of active service in which he injured his neck.  The Board finds that the Veteran's report of currently experiencing on a continuous basis the same symptoms of neck pain that he experienced during service is credible.  Additionally, the Veteran's treating physician has reported that he has continuously treated the Veteran for symptoms related to his in-service neck injury since the Veteran's discharge from service.  The Veteran must be afforded the benefit of the doubt, and the Board, therefore, finds that the Veteran's cervical spine disability was incurred during active service due to the symptoms of neck pain that he experienced during service and his continuity of symptomatology, thereafter. 

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical evidence supports the Veteran's claim, service connection for a cervical spine disability is warranted.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a cervical spine disability is warranted.  The competent evidence of record shows that the Veteran's cervical spine disability had its onset during his period of active service.  Therefore, the Board concludes that a cervical spine disability was incurred in service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that a cervical spine disability was incurred in service and the Veteran's claim for service connection for a cervical spine disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is granted.  


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for a right shoulder disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran contends that he injured his right shoulder during his period of service while lifting weights.  Service treatment records show that in May 1983, the Veteran was noted to have right shoulder pain and painful joints.  Additionally, in a July 2011 lay statement, the Veteran's wife maintained that the Veteran had suffered a severe right shoulder strain while playing volleyball in July 1990 and that he subsequently reinjured his right shoulder in September 1990 while lifting weights.  Post-service private medical records indicate that the Veteran has received intermittent treatment for degenerative joint disease of the right shoulder and bursitis of the right shoulder.  

On VA examination in October 2010, the examiner acknowledged the notation of the Veteran's right shoulder pain in May 1983 but then stated that further service treatment records had not indicated a continuing problem with right shoulder pain.  The examiner opined that the Veteran's severe osteoarthritis of the right shoulder was less likely as not caused by or a result of service.  He explained that the May 1983 treatment record had not shown any specifics, such as a diagnosis, the other joints involved, or any record of Indocin therapy.  He reported that the right shoulder pain could have been bursitis, tendinitis, or a strain, but that since it had not been a recurring complaint, it was highly doubtful that significant arthritis had caused the initial complaint.  He concluded that as there was no indication of a specific shoulder injury during service, the severe degenerative disease that the Veteran currently experienced was more likely due to the normal aging process.  It does not appear that the October 2010 VA examiner considered the Veteran's lay statements regarding report of in-service injury or a continuity of symptomatology of right shoulder pain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  In order to make an accurate assessment of the Veteran's entitlement to service connection for his right shoulder disability, it is necessary to have a medical opinion discussing whether his disability is related to his period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine whether there is any relationship between any current right shoulder disability and his period of active service.  The examiner must review the claims file and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.

The examiner is directed to provide an opinion as to whether it is at least as likely as not that any current right shoulder disability is etiologically related to any incidents of the Veteran's period of active service, including his May 1983 treatment for right shoulder pain and his reported right shoulder injuries in July 1990 and September 1990.  

The examiner must consider the Veteran's competent lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


